Title: From Thomas Jefferson to Hugh Chisholm, 15 December 1807
From: Jefferson, Thomas
To: Chisholm, Hugh


                        
                            Sir
                            
                            Washington Dec. 15. 07
                        
                        As I am anxious to get my South pavilion done early in Spring, and see no likelihood of procuring bricks
                            otherwise, I conclude to make them. having some further purposes in view which will require bricks, I propose that we
                            shall make a kiln at once which may be relied on to yield 40,000. good well burnt bricks. they are to be as follows:
                        
                     
                        
                           8,000.
                            circular bricks on a radius of 42⅝ I. headers & stretchers
                        
                        
                           8,000.
                           circular bricks on a radius of 7. f. headers & stretchers.
                        
                        
                           
                              24,000
                           
                            bricks of our usual size of the neatest make
                        
                        
                           40,000
                           be pleased therefore to prepare for this, by having the earth well dug & cleaned of stone, at the former
                            brickyard, as soon as mr Bacon can possibly spare the time, in order that it may be well pulverised by frost. about
                            midwinter it should be turned over a second time & again well cleansed of stone. on shewing this letter to mr Bacon, he
                            will consider it as intended for his government. you & he must combine your convenience as well as you can for the work.
                            as soon as the spring will possibly permit, we must have the bricks moulded & burnt, and the South pavilion done before
                            you go to Bedford. Accept my best wishes.
                        
                      
                  
                        
                        
                            Th: Jefferson
                            
                        
                    